Order entered November 2, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00651-CV

                 IN RE JOSEPH WAYNE HUNTER, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F13-56295-R

                                      ORDER
                   Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s July 2, 2020

petition for writ of mandamus.


                                            /s/   LANA MYERS
                                                  JUSTICE